Case 7:20-cv-04007-VB Document 10 Filed 06/02/20 Page 1of1

t vy
Unie,
DOC

     
 
   

 
 
   
 

CMe
LENG

ELECTRONICALLY Prnps |
DOC fy
ee hE lites >
ZAAKIRAH MEDAN, cepa AAR
Plaintiff,

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

v. ORDER

MEGABUS NORTHEAST, LLC; COACH :
LEASING, INC.; US XPRESS LEASING, : 20 CV 4007 (VB)
INC.; LYNDSEY THOMPKINS; ANAS
ANITYA,
Defendants.

- --X

 

Plaintiff commenced this negligence action by filing a complaint on May 22, 2020.
(Doc. #1). On May 27, 2020, this Court issued an Order instructing plaintiff to show cause in
writing why this case should not be transferred to the District of New Jersey, which appears to be
the only judicial district in which venue would be proper under 28 U.S.C. § 1391(b). (Doc. #7).

By letter dated June 1, 2020, plaintiffs counsel informed the Court that “[u]pon review
of the case law cited by the Court, it is now clear that this matter should, in fact, be transferred to
the District of New Jersey.” (Doc. #9).

Accordingly, it is HEREBY ORDERED:

Pursuant to 28 U.S.C. § 1406(a), the Clerk of Court is instructed to transfer this case to

the District of New Jersey and close the instant proceeding.

SO ORDERED ath

Vincent L, Briccetti
United States District Judge

Dated: June 2, 2020
White Plains, NY

 
